Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 1 of 10 Page ID #:1018




   1   PAUL B. BEACH, State Bar No. 166265
       RAYMOND W. SAKAI, State Bar No. 193507
   2   rsakai@lbaclaw.com
       DAISY SANCHEZ, State Bar No. 334090
   3   dsanchez@lbaclaw.com
       LAWRENCE BEACH ALLEN & CHOI, PC
   4   100 West Broadway, Suite 1200
       Glendale, California 91210-1219
   5   Telephone No. (818) 545-1925
       Facsimile No. (818) 545-1937
   6
       Attorneys for Defendants
   7   County of Los Angeles and Sheriff Alex Villanueva
   8
   9                              UNITED STATES DISTRICT COURT
  10                            CENTRAL DISTRICT OF CALIFORNIA
  11
  12    KRIZIA BERG, GRACE BRYANT,             )   Case No. 2:20-cv-07870-DMG-PD
        JAMES BUTLER, NOELANI DEL              )
  13    ROSARIO-SABET, LINDA JIANG,            )   Honorable Dolly M. Gee
        SEBASTIAN MILITANTE,                   )
  14    CHRISTIAN MONROE,                      )
        MATTHEW NIELSEN, EMANUEL               )   DEFENDANTS COUNTY OF
  15    PADILLA, SHAKEER RAHMAN,               )   LOS ANGELES AND SHERIFF
        AUSTIN THARPE, TRAVIS                  )   ALEX VILLANUEVA’S
  16    WELLS, DEVON YOUNG, DIANA              )   ANSWER TO SECOND
        BARBADILLO, TAEGEN MEYER,              )   AMENDED COMPLAINT;
  17    JOSEPH MISCHO, JILLIAN                 )   DEMAND FOR JURY TRIAL
        O’NEIL, VISHAL SINGH,                  )
  18    KEYANNA BEAN, CLIFF SMITH,             )
        DAVID PATRICK MCDONALD,                )
  19    DAVID RAMIREZ, IMORIE                  )
        RECIO, JESSICA ROGERS, ASA             )
  20    JULEFF, individually and on behalf     )
        others similarly situated,             )
  21                                           )
                            Plaintiffs,        )
  22                                           )
                 vs.                           )
  23                                           )
        COUNTY OF LOS ANGELES,                 )
  24    a municipal entity, SHERIFF ALEX       )
        VILLANUEVA, and Does 1-10              )
  25    inclusive,                             )
                                               )
  26                        Defendants.        )
                                               )
  27
  28


                                               1
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 2 of 10 Page ID #:1019




   1           TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
   2   COUNSEL OF RECORD:
   3           COME NOW Defendants County of Los Angeles and Sheriff Alex
   4   Villanueva (collectively, “Defendants”), and answering the Second Amended
   5   Complaint (“SAC”) herein for themselves and for no other Defendants, admit,
   6   deny, and allege as follows:
   7           1.       Answering Paragraphs 1, 2, 39, 42, 50, 51, 73, 75, 84, 86, 87, 88, 91,
   8   99, 108, 119, 121, 122, 123, 129, 133, 135, 140, 141, 142, 143, 144, 145, 146,
   9   147, 148, 151, 152, 156, 157, 158, 160, 161, 162, 163, 165, 166, 167, 168, 169,
  10   170, 171, 172, 173, 174, 175 of the SAC, Defendants deny generally and
  11   specifically each and every allegation contained therein.
  12           2.       Answering Paragraphs 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,
  13   20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 35, 36, 37, 38, 40, 41, 43, 44, 45,
  14   46, 47, 48, 49, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69,
  15   70, 71, 72, 74, 76, 77, 78, 79, 80, 81, 82, 83, 85, 89, 90, 92, 93, 94, 95, 96, 97, 98,
  16   100, 101, 102, 103, 104, 105, 106, 107, 109, 110, 111, 112, 113, 114, 115, 116,
  17   117, 118, 120, 124, 125, 126, 127, 128, 130, 131, 132, 134, 136, 137, 150, 154,
  18   155 of the SAC, Defendants do not have sufficient information or belief to enable
  19   them to answer said Paragraphs and, on that ground, deny each and every
  20   allegation contained therein.
  21           3.       Answering Paragraph 4 and 34 of the SAC, Defendants admit that
  22   Alex Villanueva is the duly elected Sheriff of Los Angeles County. As to the
  23   remainder of the allegations set forth in the paragraphs of the SAC, Defendants
  24   do not have sufficient information or belief to enable them to answer said
  25   paragraphs and, on that ground, deny each and every allegation contained therein.
  26           4.       Answering Paragraph 5 of the SAC, Defendants admit that this Court
  27   entered a Preliminary Injunction regarding the Los Angeles County Sheriff’s
  28   Department (“LASD”) use of less-lethal munitions. As to the remainder of the

                                                    2
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 3 of 10 Page ID #:1020




   1   allegations, Defendants do not have sufficient information or belief to enable
   2   them to answer said paragraph and, on that ground, deny each and every
   3   allegation contained therein.
   4           5.       Answering Paragraph 6 of the SAC, Defendants admit that, under the
   5   facts alleged, jurisdiction is proper.
   6           6.       Answering Paragraph 7 of the SAC, Defendants admit that, under the
   7   facts alleged, venue is proper.
   8           7.       Answering Paragraph 33 of the SAC, Defendants admit that the
   9   County of Los Angeles is a public entity and that the LASD is a subdivision of
  10   the former. As to the remainder of the allegations set forth in Paragraph 33 of the
  11   SAC, these Defendants do not have sufficient information or belief to enable
  12   them to answer said Paragraph and, on that ground, deny each and every
  13   allegation contained therein.
  14           8.       Answering Paragraph 138 of the SAC, Defendants incorporate by
  15   reference their responses to Paragraphs 1 through 137 as though fully set forth
  16   herein.
  17           9.       Answering Paragraph 139 of the SAC, Defendants incorporate by
  18   reference their responses to Paragraphs 1 through 138 as though fully set forth
  19   herein.
  20           10.      Answering Paragraph 149 of the SAC, Defendants incorporate by
  21   reference their responses to Paragraphs 1 through 148 as though fully set forth
  22   herein.
  23           11.      Answering Paragraph 153 of the SAC, Defendants incorporate by
  24   reference their responses to Paragraphs 1 through 152 as though fully set forth
  25   herein.
  26           12.      Answering Paragraph 159 of the SAC, Defendants incorporate by
  27   reference their responses to Paragraphs 1 through 158 as though fully set forth
  28   herein.

                                                  3
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 4 of 10 Page ID #:1021




   1           13.      Answering Paragraph 164 of the SAC, Defendants incorporate by
   2   reference their responses to Paragraphs 1 through 163 as though fully set forth
   3   herein.
   4
   5                                 AFFIRMATIVE DEFENSES
   6                             FIRST AFFIRMATIVE DEFENSE
   7           14.      That Plaintiffs’ lawsuit is barred, pursuant to the Government Claims
   8   Act and their failure to file and have their tort claim rejected prior to filing suit,
   9   and noncompliance cannot be cured by amending the complaint. Lowry v. Port
  10   San Luis Harbor, 56 Cal.App.5th 211, 221 (2020).
  11                            SECOND AFFIRMATIVE DEFENSE
  12           15.      That Plaintiffs’ SAC fails to state a cause of action against these
  13   public entity defendants for, pursuant to Monell v. Dept. of Social Services of New
  14   York, 436 U.S. 658, 694 (1978), there can be no recovery for a federal civil rights
  15   violation where there is no constitutional deprivation occurring pursuant to
  16   governmental policy or practice.
  17                             THIRD AFFIRMATIVE DEFENSE
  18           16.      The SAC does not state facts sufficient to constitute a cause of action
  19   against Defendants under 42 U.S.C. § 1983 because simple negligence pursuant
  20   to the United States Supreme Court decision of Parratt v. Taylor, 451 U.S. 527
  21   (1981), is not a federal civil rights violation.
  22                           FOURTH AFFIRMATIVE DEFENSE
  23           17.      That pursuant to California Government Code § 818, and Newport
  24   City v. Fact Concerts, Inc., 453 U.S. 247 (1981), this public entity defendant is
  25   not liable for exemplary or punitive damages in any sum, or at all.
  26                             FIFTH AFFIRMATIVE DEFENSE
  27           18.      Defendants employed by this Defendant are entitled to qualified
  28   immunity because they did not deprive Plaintiff of a constitutional right.

                                                    4
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 5 of 10 Page ID #:1022




   1                             SIXTH AFFIRMATIVE DEFENSE
   2           19.      Defendants are entitled to qualified immunity since the applicable
   3   law was not clearly established and since a reasonable official in Defendants’
   4   position could have believed their conduct was lawful.
   5                           SEVENTH AFFIRMATIVE DEFENSE
   6           20.      To the extent that any force was used, it was privileged as being
   7   reasonably necessary, and being believed to be so necessary, to the lawful defense
   8   of third parties and/or Defendants.
   9                            EIGHTH AFFIRMATIVE DEFENSE
  10           21.      Under the Civil Rights Act, where intent is an element of the claim,
  11   the facts must be alleged in Plaintiffs’ SAC with specificity.
  12                             NINTH AFFIRMATIVE DEFENSE
  13           22.      The County Sheriff and his subordinates act on behalf of the State,
  14   not the County, when engaged in law enforcement activities, consequently, any
  15   policies, practices or customs alleged in Plaintiffs’ SAC are not those of the
  16   County.
  17                            TENTH AFFIRMATIVE DEFENSE
  18           23.      The County is immune from liability under the Eleventh Amendment
  19   to the Constitution of the United States.
  20                          ELEVENTH AFFIRMATIVE DEFENSE
  21           24.      Neither a public entity nor a public employee is liable for his act or
  22   omission, exercising due care, in the execution or enforcement of any law.
  23                          TWELFTH AFFIRMATIVE DEFENSE
  24           25.      Neither a public employee nor a public entity is liable for any injury
  25   caused by the act or omission of another person.
  26   //
  27   //
  28   //

                                                    5
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 6 of 10 Page ID #:1023




   1                        THIRTEENTH AFFIRMATIVE DEFENSE
   2           26.      Neither a public entity nor a public employee is liable for any injury
   3   resulting from his act or omission where the act or omission was the result of the
   4   exercise of the discretion vested in him.
   5                        FOURTEENTH AFFIRMATIVE DEFENSE
   6           27.      A public entity is not liable for an injury resulting from an act or
   7   omission of an employee of the public entity where the employee is immune from
   8   liability.
   9                          FIFTEENTH AFFIRMATIVE DEFENSE
  10           28.      Neither a public entity nor a public employee is liable for any injury
  11   caused by adopting or failing to adopt an enactment or by failing to enforce any
  12   law.
  13                         SIXTEENTH AFFIRMATIVE DEFENSE
  14           29.      Neither a public entity nor a public employee acting in good faith,
  15   without malice, and under the apparent authority of an enactment that is
  16   unconstitutional, invalid or inapplicable, is liable for any injury caused thereby,
  17   except to the extent that he would have been liable had the enactment been
  18   constitutional, valid and applicable.
  19                        SEVENTEENTH AFFIRMATIVE DEFENSE
  20           30.      Neither a public entity nor a public employee is liable for any injury
  21   caused by the adoption or failure to adopt an enactment or by the failure to
  22   enforce an enactment.
  23                        EIGHTEENTH AFFIRMATIVE DEFENSE
  24           31.      Any alleged acts or omissions by these answering Defendants were
  25   superseded by the negligence or intentional acts of Plaintiffs and/or third parties
  26   whose negligence intervened and was the sole and proximate cause of any
  27   detriment that Plaintiffs alleged in the SAC.
  28   //

                                                     6
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 7 of 10 Page ID #:1024




   1                          NINETEENTH AFFIRMATIVE DEFENSE
   2           32.      That the damages, if any, should be in direct proportion to the fault
   3   of these Defendants, if any, as provided by Civil Code §§1431 to 1431.5.
   4                          TWENTIETH AFFIRMATIVE DEFENSE
   5           33.      The actions of these Defendants and their employees in all respects
   6   were reasonable, proper and legal.
   7                         TWENTY-FIRST AFFIRMATIVE DEFENSE
   8           34.      Plaintiffs’ claims and requests for relief are barred, in whole or in
   9   part, by the doctrine of unclean hands.
  10                        TWENTY-SECOND AFFIRMATIVE DEFENSE
  11           35.      Plaintiffs’ claims are barred by the doctrine of laches.
  12                         TWENTY-THIRD AFFIRMATIVE DEFENSE
  13           36.      Plaintiff has failed to join all necessary parties to this action.
  14                        TWENTY-FOURTH AFFIRMATIVE DEFENSE
  15           37.      Neither these answering Defendants nor any of its employees acted
  16   with deliberate indifference.
  17                         TWENTY-FIFTH AFFIRMATIVE DEFENSE
  18           38.      Defendants are not liable pursuant to the doctrine of assumption of
  19   risk.
  20                         TWENTY-SIXTH AFFIRMATIVE DEFENSE
  21           39.      Plaintiffs failed to mitigate their damages.
  22                        TWENTY-SEVENTH AFFIRMATIVE DEFENSE
  23           40.      Because Plaintiffs’ complaint is couched in conclusory terms,
  24   Defendants cannot fully anticipate all the affirmative defenses that may be
  25   applicable to the within action. Accordingly, the right to assert additional
  26   affirmative defenses, if and to the extent that such affirmative defenses are
  27   applicable, is hereby reserved.
  28   //

                                                      7
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 8 of 10 Page ID #:1025




   1                         TWENTY-EIGHTH AFFIRMATIVE DEFENSE
   2           41.      Neither a public entity nor a public employee is liable for failure to
   3   establish a police department or otherwise provide police protection service or, if
   4   public protection service is provided, for failure to provide sufficient police
   5   protection service.
   6                          TWENTY-NINTH AFFIRMATIVE DEFENSE
   7           42.      Each of Plaintiffs’ state law claims are barred by the absolute
   8   “official duty” privilege of Civil Code § 47(a).
   9                             THIRTIETH AFFIRMATIVE DEFENSE
  10           43.          Each of Plaintiffs’ state law claims are barred by the absolute
  11   privilege of Government Code § 821.6.
  12                           THIRTY-FIRST AFFIRMATIVE DEFENSE
  13            44. The SAC and individual theories of relief set forth therein are barred
  14   by Plaintiffs’ failure to have complied with the California public entity and public
  15   employee claims filing provisions.
  16                         THIRTY-SECOND AFFIRMATIVE DEFENSE
  17            45. This action is barred by the applicable statutes of limitations.
  18                          THIRTY-THIRD AFFIRMATIVE DEFENSE
  19            46. Defendants allege Plaintiffs have not suffered any damages as a
  20   result of any alleged act or omission by Defendants and are, therefore, barred
  21   from asserting their claims against Defendants.
  22                         THIRTY-FOURTH AFFIRMATIVE DEFENSE
  23           47.      To the extent that any force was used in the incident complained of,
  24   it was so used in the exercise of the right of self-defense.
  25   //
  26   //
  27   //
  28   //

                                                       8
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 9 of 10 Page ID #:1026




   1                         THIRTY-FIFTH AFFIRMATIVE DEFENSE
   2           48.      That any injury or damage suffered by Plaintiffs was caused solely
   3   by reason of Plaintiffs’ wrongful acts and conduct and the willful resistance to a
   4   peace officer in the discharge, and attempt to discharge, the duty of his office, and
   5   not by reason of any unlawful acts or omissions of these Defendants.
   6                         THIRTY-SIXTH AFFIRMATIVE DEFENSE
   7           49.      Plaintiffs lack standing to pursue claims for relief.
   8                        THIRTY-SEVENTH AFFIRMATIVE DEFENSE
   9           50.      Defendants are immune from liability, pursuant to Government Code
  10   § 845.8, since any injuries resulted from a criminal suspect resisting or fleeing
  11   from arrest.
  12
  13           WHEREFORE, Defendants County of Los Angeles and Sheriff Alex
  14   Villanueva pray that Plaintiffs take nothing by way of their Second Amended
  15   Complaint and that Defendants herein recover their costs, attorneys’ fees, and
  16   such other and further relief as the Court may deem just and proper.
  17
  18   Dated: August 13, 2021                      LAWRENCE BEACH ALLEN & CHOI, PC
  19
  20                                               By      /s/ Raymond W. Sakai                _
  21                                                     Raymond W. Sakai
                                                         Attorneys for Defendants
  22
                                                         County of Los Angeles and
  23                                                     Sheriff Alex Villanueva
  24
  25
  26
  27
  28


                                                     9
       BERG\Answer to SAC
Case 2:20-cv-07870-DMG-PD Document 64 Filed 08/13/21 Page 10 of 10 Page ID #:1027




    1                            DEMAND FOR JURY TRIAL
    2           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
    3           PLEASE TAKE NOTICE that Defendants County of Los Angeles and
    4   Sheriff Alex Villanueva demand a trial by jury pursuant to Federal Rules of Civil
    5   Procedure, Rule 38(b) and Local Rule 38-1.
    6
    7   Dated: August 13, 2021                LAWRENCE BEACH ALLEN & CHOI, PC
    8
    9                                         By       /s/ Raymond W. Sakai                 _
   10                                                Raymond W. Sakai
                                                     Attorneys for Defendants
   11
                                                     County of Los Angeles and
   12                                                Sheriff Alex Villanueva
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               10
        BERG\Answer to SAC
